DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-8 and 20 is withdrawn in view of the newly discovered reference(s) to Thomsen.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Amended claim 9 recites the limitation "a water turbine positioned within the inlet conduit," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a water turbine that is arranged to turn in response to seawater flow across its turbine blades (page 23, ll. 24-30; FIG. 7). However, there is nothing of record in the originally filed specification which states/suggests the water turbine is positioned within the inlet conduit. FIG. 7 clearly shows that the blades of the turbine are outside the intake 706 (conduit) and not within the conduit. Further, FIG. 7 is directed to an embodiment that is distinct from the embodiment claimed in independent claim 1. As such, said limitation constitutes new matter.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the vessel" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the unidirectional flow path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plurality of light sources" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites a plurality of light sources, and for examination purposes, claim 10 is treated to depend from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (ES 2652250 T3) in view of Edelson (US 2011/0129906).
Regarding claim 1, Thomsen discloses a deepwater photobioreactor system ( bioreactor system anchored to the bottom of body of ocean; FIG. 1; [0154]), comprising: 	a vertical stack extending from an ocean floor toward an ocean surface, the vertical stack including an inlet conduit and an outlet conduit, the inlet conduit arranged to transport at least seawater (FIG. 1: photobioreactor 101 includes an inlet flexible tube (FIG. 1: flexible supply tube (117) adapted to delivery nutrients including gases to the interior of the photobioreactor; [0131]-[0132] and [0191]), the outlet conduit arranged to transport at least a biomass (FIG. flexible collection tube (118); [0193]; flexible collection tube (118) is arranged below the flexible supply tube (117)); 	a first photobioreactor in fluid communication with the inlet conduit and the outlet conduit and being connected to the vertical stack via the inlet and outlet conduits at a first position along the vertical stack below the ocean surface (photobioreactor 101 is fluidically coupled to the flexible supply tube (117) and flexible collection tube (118) via an opening (116) on the photobioreactor; FIG. 1; 0193]), the first photobioreactor being arranged to cultivate the biomass ([0048]); and 	a mooring arranged to anchor the vertical stack to the ocean floor (FIG. 1: anchoring system 119 anchoring the entire system to the ocean floor; [0099], [0154], [0159]). 	Assuming arguendo that the supply tube (117) of Thomsen shown in FIG. 1 is not configured to supply seawater to the photobioreactor. However, Thomsen does disclose wherein the flexible supply tube of the photobioreactor can be configured to convey gases and/or enriched water to the photobioreactor ([0131]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the flexible supply tube (117) of Thomsen such that the flexible delivery tube is adapted to delivery gases and water to the photobioreactor, as suggested by Thomsen ([0131]). 	Assuming arguendo that the flexible collection tube (118) and flexible supply tube ((117)) are not stacked. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the flexible collection tube (118) and flexible supply tube (117) of Thomsen such that the flexible collection tube (118) and flexible supply tube (117) are arranged in a stacked manner along the vertical direction of the opening, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (also see MPEP § 2144.04 VI. C.).
 	Thomsen does not explicitly disclose wherein the outlet conduit (118) is linked to a harvest pipeline.  	Edelson discloses a photobioreactor system comprising photobioreactors (FIG. 5A: 1), an outlet line (FIG. 5A: 11) and a harvesting line coupled to a storage container (FIG. 5A: 22; [0095]).  	In view of Edelson, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have coupled the harvesting line of Edelson to the outlet conduit of Thomsen so as to convey the biomass to a storage container for storing the biomass for later use, as suggested by Edelson ([0095]).  	Modified Thomsen does not explicitly disclose wherein the harvesting line is a pipeline. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the harvesting line of modified Thomsen with a harvesting pipeline since such a component is a well-known in the art.
Regarding claim 2, the limitation is directed to the manner in which the photobioreactor is operated. The ocean is not a structural element of the claimed system.
Regarding claim 3, modified Thomsen does not explicitly disclose wherein the vertical stack includes a stack housing positioned at the top of the vertical stack, the stack housing containing at least one pump arranged to move at least one of the seawater and the biomass through the inlet and outlet conduits.  	However, Thomsen discloses wherein seawater is employed as the circulation medium ([0053]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a pump with the system of modified Thomsen for the purpose of circulating the seawater through the system. Further, one of ordinary skill in the art would have made said modification, because pump is a well-known component in the art for conveying fluid to the desired portion in the system. The pump is viewed to comprise a housing. 	Modified Thomsen discloses the claimed invention except for the rearrangement of the pump at to the top of the vertical stack. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the pump of modified Thomsen at the top of the vertical stack, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (also see MPEP § 2144.04 VI. C.).
Regarding claim 4, modified Thomsen further discloses wherein the first photobioreactor can be oriented horizontally ([0153] and [0179]).
 Regarding claim 5, modified Thomsen further discloses wherein the first photobioreactor includes a housing configured to provide a unidirectional flow of biomass through the first photobioreactor (photobioreactor of modified Thomsen can be employed such that culture medium within the photobioreactor can be conveyed in a one direction).
Regarding claims 8 and 10, modified Thomsen does not explicitly disclose wherein the first photobioreactor includes a plurality of light sources positioned along a unidirectional flow path. 	However, modified Thomsen does disclose wherein artificial light such as LEDs can be employed with photobioreactors ([0025], [0048], [0127]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed LEDs along the portion of the photobioreactor containing microorganism so as to provide the microorganisms optimum culturing condition. Further, one of ordinary skill in the art would have made said modification since it is well-known in the art to employ artificial light sources with photobioreactors, as disclosed by Thomsen ([0025]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Edelson as applied to claim 5 above, and further in view of Nam et al. (cited in IDS dated 07-01-2022, KR 2017-0073915 A; hereinafter “Nam”).
Regarding claim 6, modified Thomsen discloses the photobioreactor system according to claim 5. 	Modified Thomsen does not explicitly disclose wherein the first photobioreactor includes a plurality of flow generators being oriented to promote unidirectional flow to the biomass through the photobioreactor. 	Nam discloses a microalgae culture device comprising a culture tank (FIG. 1: 20; ¶ [0029]) having a flow generator (FIG. 1: flow generator 40) for generating flow within the culture tank (¶ [0029]). 	In view of Nam, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the flow generator of Nam into the photobioreactor of modified Thomsen for the purpose of mixing of the culture solution within the photobioreactor and preventing the sedimentation of microalgae within the photobioreactor, as suggested by Nam (Nam, at [0015]). Further, it would have been obvious to one having ordinary skill in the art at the time the effective filing date to have duplicated the flow generator of modified Thomsen, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the flow generator of modified Thomsen in order to achieve desired mixing of the culture solution and desired flow rate within the photobioreactor  (also see MPEP § 2144.04 VI. B.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Edelson as applied to claim 5 above, and further in view of Nam et al. (cited in IDS dated 07-01-2022, KR 2017-0073915 A; with English machine translation; hereinafter “Nam”) and Schob et al. (US 6,670,169; hereinafter “Schob”).
Regarding claim 7, modified Thomsen discloses the photobioreactor system according to claim 5. 	Modified Thomsen does not explicitly disclose wherein the first photobioreactor includes a plurality of flow generators being oriented. 	Nam discloses a microalgae culture device comprising a culture tank (FIG. 1: 20; ¶ [0029]) having a flow generator (FIG. 1: flow generator 40) for generating flow within the culture tank (¶ [0029]). 	In view of Nam, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the flow generator of Nam into the photobioreactor of modified Thomsen for the purpose of mixing of the culture solution within the photobioreactor and preventing the sedimentation of microalgae within the photobioreactor, as suggested by Nam (Nam, at [0015]). Further, it would have been obvious to one having ordinary skill in the art at the time the effective filing date to have duplicated the flow generator of modified Thomsen, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the flow generator of modified Thomsen in order to achieve desired mixing of the culture solution and desired flow rate within the photobioreactor  (also see MPEP § 2144.04 VI. B.). 	Modified Thomsen does not explicitly disclose a recirculator. However, Thomsen discloses wherein seawater is employed as the circulation medium ([0053]). 	Schob discloses a bioreactor comprising a bioreactor (FIG. 3), a recirculator including an inlet (suction device(21b) having at least one inlet in the bottom section of the bioreactor; FIG. 3), an outlet in the top section of the bioreactor (FIG. 3: outlet in the top section of the containment structure and coupled to a circulation supply channel 2b), a pump (FIG. 3: 5b) arranged to receive continuously receive a portion of the liquid culture medium via the inlet from a bottom section of the containment vessel and output the portion of the liquid culture medium via an outlet (col. 6, ll. 4-6; col. 7, ll. 49-52; col. 8, ll. 1-19). 	In view of Schob, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the recirculator of Schob with the photobioreactor system of modified Thomsen. One of ordinary skill in the art would have made said modification because said modification would have resulted in a photobioreactor having the added advantage of renewing or enriching the medium with nutrients and introducing said renewed medium into the bioreactor as disclosed by Schob (col. 6, line 66 to col. 7, line 5). 	Furthermore, the limitations “to promote biomass flow from a forward area to aft area of the vessel; and, to promote biomass flow from the aft area to the forward area” are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (ES 2652250 T3; with English machine translation) in view of Edelson (US 2011/0129906) in view of Berzin et al. (WO 2017/011343; hereinafter “Berzin”).
Regarding claim 20, Thomsen discloses a deepwater photobioreactor system ( bioreactor system anchored to the bottom of body of ocean; FIG. 1; [0154]), comprising: 	a vertical stack extending from an ocean floor toward an ocean surface, the vertical stack including an inlet conduit and an outlet conduit, the inlet conduit arranged to transport at least seawater (FIG. 1: photobioreactor 101 includes an inlet flexible tube (FIG. 1: flexible supply tube (117) adapted to delivery nutrients including gases to the interior of the photobioreactor; [0131]-[0132] and [0191]), the outlet conduit arranged to transport at least a biomass (FIG. flexible collection tube (118); [0193]; flexible collection tube (118) is arranged below the flexible supply tube (117)); 	a first photobioreactor in fluid communication with the inlet conduit and the outlet conduit and being connected to the vertical stack via the inlet and outlet conduits at a first position along the vertical stack below the ocean surface (photobioreactor 101 is fluidically coupled to the flexible supply tube (117) and flexible collection tube (118) via an opening (116) on the photobioreactor; FIG. 1; 0193]), the first photobioreactor being arranged to cultivate the biomass ([0048]); and 	a mooring arranged to anchor the vertical stack to the ocean floor (FIG. 1: anchoring system 119 anchoring the entire system to the ocean floor; [0099], [0154], [0159]). 	Assuming arguendo that the supply tube (117) of Thomsen shown in FIG. 1 is not configured to supply seawater to the photobioreactor. However, Thomsen does disclose wherein the flexible supply tube of the photobioreactor can be configured to convey gases and/or enriched water to the photobioreactor ([0131]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the flexible supply tube (117) of Thomsen such that the flexible delivery tube is adapted to delivery gases and water to the photobioreactor, as suggested by Thomsen ([0131]). 	Assuming arguendo that the flexible collection tube (118) and flexible supply tube ((117)) are not stacked. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the flexible collection tube (118) and flexible supply tube (117) of Thomsen such that the flexible collection tube (118) and flexible supply tube (117) are arranged in a stacked manner along the vertical direction of the opening, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (also see MPEP § 2144.04 VI. C.).
 	Thomsen does not explicitly disclose wherein the outlet conduit (118) is linked to a harvest pipeline.  	Edelson discloses a photobioreactor system comprising photobioreactors (FIG. 5A: 1), an outlet line (FIG. 5A: 11) and a harvesting line coupled to a storage container (FIG. 5A: 22; [0095]).  	In view of Edelson, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have coupled the harvesting line of Edelson to the outlet conduit of Thomsen so as to convey the biomass to a storage container for storing the biomass for later use, as suggested by Edelson ([0095]).  	Modified Thomsen does not explicitly disclose wherein the harvesting line is a pipeline. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the harvesting line of modified Thomsen with a harvesting pipeline since such a component is a well-known in the art. 	Modified Thomsen does not explicitly disclose wherein the first photobioreactor includes at least one sensor arranged to generate sensor data based on at least one detected environment condition, and a controller arranged to receive the sensor data and adjust environmental condition by at least one of opening, closing, turning on, turning off, adjusting flow rate, adjusting mixing rate of one or more components of the first photobioreactor and/or adjusting light intensity of at least one light source of the first photobioreactor. 	Berzin discloses a photobioreactor comprising at least one sensor (light intensity sensor or liquid medium flow rate sensor) and a controller adapted to receive the data from the at least one sensor and control the light intensity based on the received data (page 29, ll. 3-7 and 25-30; claims 44, 53-55). 	In view of Berzin, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the at least one sensor and controller of Berzin into the photobioreactor of modified Thomsen for the purpose of controlling the culturing condition in the photobioreactor in real-time (see Berzin, at page 29, ll. 3-7 and 25-30; claims 44, 53-55).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799